United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 97-4336
                                      ___________

Johnathan Cole,                            *
                                           *
             Appellant,                    *
                                           * Appeal from the United States District
      v.                                   * Court for the Eastern District of Missouri.
                                           *
James Purkett, Superintendent at           *            [UNPUBLISHED]
Farmington Correctional Center,            *
                                           *
             Appellee.                     *
                                           *
                                      ___________

                                  Submitted: May 15, 1998
                                      Filed: July 8, 1998
                                    ___________

Before BEAM, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

      Johnathan Cole appeals the district court's1 denial of his pro se petition for a writ
of habeas corpus. He claims that the prosecution's evidence in his state trial was so
constitutionally insufficient as to deny him due process of law under the Fourteenth
Amendment. Specifically, Cole argues that the testimony of four police officers who


      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri, adopting the Report and Recommendation of the Honorable Terry
I. Adelman, United States Magistrate Judge for the Eastern District of Missouri.
claim to have seen him in possession of cocaine is inconsistent with a videotape of the
drug transaction and Cole's subsequent arrest. The inconsistency, argues Cole, resulted
in a verdict unsupported by substantial evidence. The district court held that the
officers' credibility and inconsistencies in the testimony were questions for the jury and
did not go to the submissibility of the state's case. After carefully reviewing the entire
record, including the videotape,2 the trial transcripts, and the parties' briefs, we
conclude that the judgment of the district court was correct. Accordingly, we affirm.
See 8th Cir. R. 47B.

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       We grant Cole's motion to supplement the record with a copy of the videotape
admitted into evidence at his trial.

                                           -2-